     1   WO
     2
     3
     4
     5
    r6                       IN THE UNITED ST ATES DISTRICT COURT
     7                              FOR THE DISTRICT OF ARIZONA
     8
     9   United States of America,                           N0.18-62880MJ
    10                 Plaintiff,                            ORDER OF DETENTION PENDING .
                                                             TRIAL              .
    11   v.
    12   Roberto Garcia-Fresno,
    13                 Defendant.
    14
    15          In accordance with the Bail Reform Act, 18 U.S.C. §3142(f), a detention hearing

    16   has been submitted. I conclude that the following facts are established:

    17   (Check one or both, as applicable.)

    18   D      by clear and convincing evidence the defendant is a danger to the community and

    19   require the detention of the defendant pending trial in this case.
                                                                    (



    20           by a preponderance of the evidence the defendant is a serious flight risk and

    21   require the detention of the defendant pending trial in this case ..

    22                                PART\ I-- FINDINGS OF.FACT

    23   D      (1)     18 U.S.C. § 3142(e)(2)(A): The defendant has been convicted of a (federal

    24   offense)(state or local
                              J
                                 offense that would have been a federal offense if a . circumstance

    25   giving rise to federal jurisdiction had existed) that is

    26          D      a crime of violence as defined in 18 U.S.C. § 3156(a)(4).

    27          D      a.q offense for wh~ch the maximum sentence is life imprisonment or death.

    28          D      an offense for which a maximum term of imprisonment of ten years or
I
   1          more is prescribed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  2            D       a felony that was committed after the defendant had been convicted of two
  3            or more prior federal offenses described in 18 U.S.C. § 3142(f)(l)(A)-(C), or
  4            comparable state or local offenses.
  5            D       any felony that involves a minor victim or that involves the possession or
  6           use of a firearm or destructive device (as those terms are defined in section 921 ),
  7            or any other dangerous weapon, or involves a failure to register under 18 U.S.C. §
  8            2250.
  9    D      (2)      18 U.S.C. § 3142(e)(2)(B):           The offense described in finding 1 was
 10    committed while the defendant wa.s on release pending trial for a federal, state or local
· 11   offense.
 12    D       (3)     18 U.S.C. § 3142(e)(2)(C):         A period of not more than five years has
 13    elapsed since the (date of conviction)(release of the defendant from imprisonment) for the
 14    offense described in finding 1.
 15    D       (4)     Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no
 16    condition or combination of conditions will reasonably assure the safety of (an)other
 17    person(s) and the community.          I further find that the defendant has not rebutted this
18     presumption.
 i9                                          Alternative Findings
20 ·   D      (1)      18 U.S.C. § 3142(e)(3):         There is probable cause to believe that the
21     defendant has committed an offense
22             D       for which a maximum term of imprisonment of ten years or more 1s

23            prescribed i n - - - - - - - - - - - - - - - - - - - - - - - -
24             D       under 18 U.S.C. § 924(c), 956(a), or 2332(b).
25             D       under 18 U.S.C. § 1581-1594, for which a maximum term of imprisonment
26            ' of 20 years or more is prescribed.

27
               1 Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled
28     Substances Import and Export Act (21U.S.C.§951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21
       U.S.C. § 955a).


                                                        -2-
  1            D       an offense involving a minor victim under section                             18 U.S.C.     §
                                                                            2
  2
  3    D       (2)     The defendant has not rebutted the presumption established by finding 1
 4     that no condition or combination of conditions will reasonably assure the appearance of
  5    the defendant as required and the safety of the community.
  6                                                Alternative Findings
  7    D       (1)     There is a serious risk that the defendant will flee; no condition or
  8    combination .of conditions will reasonably assure the appearance of the defendant as
r" 9   required.
                              /
10     D       (2)     No condition or combination of cqpditions will reasonably assure the safety
11     of others and the community.
                                             ,.-

12     D       (3)     There is a serious fisk that the defendant will (obstruct or attempt to
13     obstruct justice) (threaten, injure, or intimidate a prospective witness orjuror).
14     D       (4)
15
             PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
16                            (Check one or both, as applicable.)
                         I
17     D       (1)     I find that the credible testimony and inforni.ation3 submitted at the hearing
18     establishes by clear and convincing evidence as to danger that: _ _ _ _ _ _ _ __
19
20             (2)     I. find that a preponderance of the evidence as to risk of flight that:



               ~
21                     The defendant is not a citizen of the United States.
22                     The defendant, at the time of the charged offense, was in the United States.
23             illegally.
24             4       If released herein, the defendant faces deportation proceedings by the
25
26            2 Insert as applicable 18 U.S.C. §§1201, 1591, 2241, 2242, 2244(a)(l), 2245, 2251, 2251(a),
       2252(a)(l), 2252(a)(2), 2252(a)(3), 2252(a)(4), 2260, 2421, 2422, 2423, or 2425.
27
               3  The rules concerning admissibility of evidence in criminal trials do riot apply to the presentation
28     and consideration of information at the detention hearing. 18 U.S.C. § 3142(f). See 18 U:S.C. § 3142(g)
       for the factors to be taken into account.                                                    ·


                                                           -3-
      1          Bureau of Immigration and Customs Enforcement, placing him/her beyond the
     2           jurisdiction of this Court.
     3            ~    1 The   defendant   ~as   no sign'.ficant contacts in the United States   or in the
     4           District of Arizona.
                                                    ,                                     ?
     5                  The defendant has no resources in the United States from which he/she
     6           might m~ke a bond reasonably calculated to assure his/her future appearance.
     7            D     The defendant has a prior criminal history.
                         ';


     8            D     The defendant lives and works in Mexico.
     9            D     The defendant is an amnesty applicant buth11s no substantial ties in Arizona
                                                           \



    10           or in the United States and has substantial family ties to Mexico.
    11            D     There is a record of prior failure to comply with dourt order.
    12            D     The defendant attempted to evade law enforcement contact by fleeing from
    13           law enforcement.
    '14           D     The defendant is facing a mm1mum mandatory of               ---=c-----

    15         incarceration and a maximum of - - - - - - - - - - - -
\   16     q.~ Th~ d1ef~ndant does not dispute the information contained in the Pretrial Services
    17    Report, e x c e p t , : - - - - - - - - - - - - - - - - - - - - - - - - - -
    18
    19
    20
    21           The Court incorporates· by reference the findings of the Pretrial Seryices Agency
    22    which were reviewed by the Court at the time of the hearing in this matter.
    23
    24                   PART Ill-- DIRECTIONS REGARDING DETENTION
    25           The defendant is committed to the custody of the Attorney General or his/her
    26    ·designated representative for confinement in a corrections facility separate, to the extent ·
    27    practicable·, from persons awaiting or serving sentences or being held in custody pending
    28    appeal. The defendant shall be afforded a reasonable ,opportunity for private consultation


                                                         -4-
 1   with defense counsel.     On order of a court of the United States or on request of an
 2   attorney for the Government, the person in charge of the cbrrections facility shall deliver
 3   the defendant to the United States Marshal for the purpose of an appearance in
 4   connection with a court proceeding.
 5                  PART IV -- APPEALS AND THIRD PARTY RELEASE
 6          IT IS ORDERED that should an appeal of this detention order be filed with the
               \
 7   District Court, it is counsel's responsibility to deliver a copy of the motion for
 8   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
                                  )


 9   the District Court. ,Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009,
10   Defendant shall have fourteen ( 14) days from the date of service of a copy of this order or
11   after the oral order is stated on the record within which to file specific written objections
12   with the district court. Failure to timely ,file objections in accordance with Rule 59(a)
13   niay waive the right to review. 59(a), FED.R.CRIM.P.
14          IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
15   is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
16   !before the District Court to allow Pretrial Services an ORportunity to interview and
17   investigate the potential third party custodian.
18   DATE: December 19, 2018
19
20
21
22
23
24
25
26
27
28


                                                  - 5-
